PER CURIAM:
Calvin Bernard Green appeals the district court’s orders denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence reduction and denying his Fed.R.Civ.P. 59(e) motion to alter or amend judgment.* *165We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court in its order denying Green’s Rule 59(e) motion. United States v. Green, No. 7:99-cr-00032-JCT-1 (WD.Va. Dec. 16, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Because Green filed his motion for reconsideration of the court's order denying his § 3582(c)(2) motion within the twenty-eight-day time limit for motions under Fed.R.Civ.P. 59(e), we treat the motion as a Rule 59(e) motion to alter or amend judgment. Katyle v. Penn Nat'l Gaming, Inc., 637 F.3d 462, 471 n. 4 (4th Cir.), cert. denied, - U.S. -, 132 S.Ct. 115, 181 L.Ed.2d 39 (2011).